FILED
                            NOT FOR PUBLICATION                             JUL 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ADEGBENGA ADESOKAN,                              No. 12-15560

               Plaintiff - Appellant,            D.C. No. 1:11-cv-01236-LJO

  v.
                                                 MEMORANDUM*
U.S. BANK, N.A.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Adegbenga Adesokan appeals pro se from the district court’s judgment

dismissing his diversity action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(order). We may affirm on any basis supported by the record, Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Adesokan’s wrongful foreclosure,

quiet title, cancellation of instruments, and fraud claims because Adesokan failed

to allege facts showing tender in the amount of his indebtedness or that the

foreclosure sale was void. See Arnolds Mgmt. Corp. v. Eischen, 205 Cal. Rptr. 15,

17-18 (Ct. App. 1984) (affirming dismissal of fraud claim because failure to tender

bars any claims “implicitly integrated” with foreclosure); Karlsen v. Am. Sav. &

Loan Ass’n, 92 Cal. Rptr. 851, 854 (Ct. App. 1971) (“A valid and viable tender of

payment of the indebtedness owing is essential to an action to cancel a voidable

sale under a deed of trust.”); see also Cal. Civ. Code § 2934a(d) (recorded

substitution of trustee constitutes conclusive evidence of the authority of the

substituted trustee); West v. JPMorgan Chase Bank, N.A., 154 Cal. Rptr. 3d 285,

301-02 (Ct. App. 2013) (rejecting claim that trustee’s sale was void because

substituted trustee had authority to act as trustee under section 2934a(d)).

      Dismissal of Adesokan’s claim alleging violations of California’s Unfair

Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200, was proper because

Adesokan lacked standing to maintain a UCL claim based on the alleged fraud.

See Jenkins v. JP Morgan Chase Bank, N.A., 156 Cal. Rptr. 3d 912, 933-34 (Ct.


                                           2                                      12-15560
App. 2013) (affirming dismissal of UCL challenge to foreclosure where plaintiff’s

default caused the foreclosure).

      We reject Adesokan’s contention that the involvement of a magistrate judge

violated his due process rights because the magistrate judge did not enter

dispositive orders, and the district judge properly conducted a de novo review of

the magistrate judge’s findings and recommendations and Adesokan’s objections,

and entered final judgment. See 28 U.S.C. §§ 636(b)(1)(B)-(C); Estate of Conners

by Meredith v. O’Connor, 6 F.3d 656, 658 (9th Cir. 1993) (discussing scope of

magistrate judge’s authority under § 636(b)(1)(B)).

      AFFIRMED.




                                          3                                  12-15560